Citation Nr: 0608054	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, claimed as post-concussion syndrome.

2.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to a head injury.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a head injury.

4.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a head injury.

5.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to a head injury.

6.  Entitlement to service connection for residuals of a 
right ear injury.

7.  Entitlement to service connection for residuals of a jaw 
injury.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, plus a period of active duty training (ACDUTRA) from 
October 1974 to February 1975.

As a procedural matter, it appears that the veteran raised 
claims by correspondence dated in July 2002 related to 
radiation exposure from both nuclear fall-out and from 
microwave exposure.  If he wishes to pursue these claims, he 
should do so with specificity at the Regional Office (RO).  
Since the Board does not have jurisdiction of these issues, 
they will not be addressed in this decision.

Next, the issue of PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of chronic disabilities related 
to head injury, left foot disorder, right shoulder disorder, 
headaches, a seizure disorder, a right ear injury, or a jaw 
injury.

2.  In-service complaints related to the left foot and right 
shoulder are shown to have been acute and transitory, and 
resolved without continuing residuals.

3.  Post-service medical evidence does not show 
symptomatology associated with any of the issues claimed on 
appeal for many years after military discharge.

4.  The medical evidence does not show that the veteran's 
current complaints related to a head injury, a left foot 
disorder, a right shoulder disorder, headaches, a seizure 
disorder, a right ear injury, or a jaw injury are associated 
with military service or any incident therein.

5.  The veteran's currently-diagnosed seizure disorder and 
headaches are not the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Residuals of head injury, claimed as post-concussion 
syndrome, were not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A left foot disorder, claimed as secondary to a head 
injury, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right shoulder disorder, claimed as secondary to a head 
injury, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Migraine headaches, claimed as secondary to a head 
injury, were not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A seizure disorder, claimed as secondary to a head 
injury, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Residuals of a right ear injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  Residuals of a jaw injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  


Further, service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran maintains that he sustained a head injury while 
on active duty.  He noted that he fell into a concrete 
drainage ditch because of poor lighting.  He reported that he 
suffered from localized pain on his right side, a cut ear 
lobe, and a fractured zygomatic arch, mandible, and temporal 
area.  He indicated that approximately two weeks later during 
a flight back to the United States, he experienced a cerebral 
event, which has variously been described as a feeling that 
his head was going to explode, as losing his hearing, and as 
a cerebrovascular hemorrhage.

Throughout the time the claim has been on appeal, the veteran 
has identified various medical problems as related to the 
head injury, including memory loss, hearing loss, nerve 
paralysis, loss of consciousness, post-concussion syndrome, 
tinnitus, seizures, vision problems, dental problems, ear, 
jaw, foot, and shoulder problems, sleep paralysis, dizziness, 
nausea, loss of taste and smell, body numbness, tingling, 
problems with speech, black-outs, and loss of strength and 
grip, among others.  

Notwithstanding the veteran's assertions of an in-service 
head injury, service records are essentially negative for 
evidence of a head injury of the magnitude claimed by the 
veteran.  He maintains that he sustained the injury in 
February 1977, but the medical evidence does not show 
complaints of, treatment for, or diagnoses associated with a 
head injury.

Specifically, at various times in January 1977, the veteran 
complained of pain in the right shoulder, left knee, and a 
sty in his left eye.  He was diagnosed with bursitis of the 
shoulder and knee.  In March 1977, he underwent a hearing 
test, and in April 1977, it appears that the veteran received 
routine immunizations.  The evidence does not show any 
additional medical treatment until July 1978, when he related 
that he dropped an antenna on his left foot.  X-rays were 
negative for a fracture and the clinical assessment was 
abrasion and sprain.  

In the April 1979 Report of Medical History, the veteran 
self-reported painful joints, which the examiner noted as 
related to a history of trauma, headaches, which the examiner 
noted was on one occasion after morning physical training, 
occasional left foot pain, which the examiner related to 
trauma in 1978, and depression, which the examiner associated 
with unit and social problems.  

In an April 1979 separation examination, the clinical 
assessments of the veteran's head, face, eyes, ears, vascular 
system, feet, lower extremities, and neurologic systems were 
normal.  The evidence does not reflect complaints related to 
a head injury, facial fractures, or to a cerebral hemorrhage 
as alleged by the veteran.  He was noted to have resolving 
hearing loss in the right ear from serous otitis media 
(already service-connected).  There was no indication that he 
needed a further specialist examination or that he was on a 
physical profile.

In support of his claim, the veteran submitted two statements 
from his Commanding Officer (CO), who apparently is still on 
active duty.  Now a Lieutenant General, the CO indicated that 
the veteran served under his command in Korea during the time 
from 1976 through 1977.  He reflected that because of the 
proximity to the DMZ, the compound was dimly lit at night.  
He recalled that the veteran complained that he had fallen 
near the motor pool.  He noted that he and his First Sergeant 
looked at the veteran's injury and it did not seem to be 
serious.  He did not recall that the veteran was referred for 
treatment.  

In a follow-up letter, the CO reflected that he did recall 
that the veteran complained of a head injury but that the 
First Sergeant and unit medic did not find anything outwardly 
serious.  He noted that the veteran had some abrasions.  To 
his knowledge, the veteran was not referred for treatment, 
did not return to sick call, and left the unit shortly 
thereafter.  He opined that the possibility of internal 
injuries could not be discounted.

However, these statements from the veteran's CO do not tend 
to support his claim of a head injury.  The veteran 
originally indicated that he experienced a cut ear lob, and 
various facial fractures (zygomatic arch, mandible, and 
temporal area); however, the CO recalled that the veteran had 
essentially no injury except some facial abrasions.  While 
the CO is not a physician or trained in health care, he is 
competent to offer his lay observations about the nature of 
the veteran's injuries.  He further indicated that the unit 
medic had examined the veteran but found no serious injury.

In essence, the service medical records do not support the 
veteran's assertion that he sustained a serious head injury 
while on active duty, nor does the evidence show that he 
suffered from an untreated cerebral hemorrhage approximately 
two weeks later.

Next, post-service medical records do not show complaints of, 
treatment for, or diagnoses related to head injury, a left 
foot disorder, a right shoulder disorder, migraine headaches, 
a seizure disorder, a right ear injury, or a jaw injury for 
many years after military discharge.

Private and VA medical records reflect that in December 1985, 
the veteran twisted his left ankle and was diagnosed with a 
sprain.  In October 1988, he reported a three day history of 
right-sided jaw pain, but the diagnosis was related to dental 
caries.  In November 1988, he fell off a ladder and was 
diagnosed with an abrasion to the left ankle; there was no 
fracture.  In June 1993, he reported a severe headache but 
the diagnostic impressions were bronchitis, sinusitis, and 
pharyngitis but did not include migraine headache.  

In August 1994, the veteran filed a claim for, among other 
things, a head injury in February 1977, which he maintained 
was aggravated by a military flight to the United States two 
weeks after the injury, and included symptoms of "periodic 
hearing loss, complete nerve paralysis, loss of 
consciousness, etc."  He further asserted that the 
conditions were aggravated by a post-service assassination 
attempt on his life in March 1983.

The first indication of multiple medical problems related to 
a claimed in-service head injury appears to be in the mid-
1990s, shortly after he filed his claim.  VA medical records 
reflect that starting in 1995, the veteran complained of 
various medical problems and asserted that they were 
associated with a history of head injury.  

Specifically, in a May 1995 ENT work-up, he reported a 
history of head trauma with associated decreased hearing and 
tinnitus.  The clinical assessment was tinnitus secondary to 
history of head trauma.  In a November 1995 ENT work-up, he 
noted a history of constant tinnitus, dizziness, and a 
seizure disorder.  He was diagnosed with questionable 
cochlear Ménière's disease.

In a November 1995 neurological work-up, he related that he 
fell into a ditch in 1977 and sustained a head injury.  He 
indicated that he felt his head pop while on an airplane two 
weeks after the head injury.  He complained of recurrent 
right cheek pain, black-outs, and seizures.  The clinical 
assessment was suspected partial complex seizures, and 
questionable PTSD.  A November 1995 EEG was abnormal with 
parietal spikes.  A December 1995 MRI of the brain was 
normal.  

The Board finds that the multi-year gap between separation 
from service (1979) and first reported symptomatology 
associated with an unverified in-service head injury (1995) 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
multiple complaints to active military service, despite his 
contentions to the contrary.    

Outpatient treatment records reflect on-going treatment for a 
myriad of medical and psychological complaints, primarily 
depression and PTSD associated with Vietnam (although he had 
no service in Vietnam), but also include a seizure disorder, 
neck pain, cellulitis of toes, vision problems, headaches, 
episodic sleep paralysis, sleep apnea, hearing loss, 
tinnitus, pneumonia, and emphysema.

While some physicians have noted, by history, that some of 
the veteran's medical problems are related to an in-service 
head injury, this evidence is of little probative value.  
Significantly, the Veterans Claims Court has held that the 
Board is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Moreover, the veteran's 
statements of a serious in-service head injury themselves are 
speculative as to the cause of his current complaints.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish that the incident 
occurred; however, if the determinative issue is one of 
medical etiology or a medical diagnosis, like the case here, 
competent medical evidence must be submitted to support a 
claim for service-connection.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In this case, even assuming that the veteran sustained a 
fall, the service medical records do not show complaints of, 
treatment for, or diagnoses related to a head injury of the 
magnitude asserted.  The Board also finds it necessary to 
question the veteran's credibility as he currently carries a 
diagnosis of PTSD based, in large part, on his "Vietnam 
experiences."  He has expressed to various examiners that he 
has nightmares and flashbacks regarding person to person 
combat and has reported occasional auditory hallucinations 
and Vietnam war intrusive memories; however, the record is 
clear that the veteran, in fact, did not have service in 
Vietnam nor was he involved in combat.

The Board must also point out that the veteran has asserted 
that he experienced a significant cerebral hemorrhage two 
weeks after the in-service fall.  Without making a medical 
judgment, a certain level of common knowledge suggests that a 
cerebral hemorrhage (bleeding in the brain) would qualify as 
a medical emergency and would not spontaneously resolve with 
a week's rest at a hotel, as claimed by the veteran.  
Further, no physician has ever indicated that the veteran has 
residuals associated with a cerebral hemorrhage.

Therefore, the Board finds that the evidence does not support 
a claim for service connection for the residuals of a head 
injury, or any of the various related symptomology claimed by 
the veteran.

Next, to the extent that the veteran claims that he sustained 
other injuries in the fall, such as a left foot disorder, a 
right shoulder disorder, a right ear injury, and a jaw 
injury, the Board finds that the evidence does not support 
those claims.  

Specifically, as noted above, the veteran was diagnosed on 
one occasion with bursitis of the right shoulder (prior to 
the time of the fall), sought treatment on one occasion for 
left foot pain after dropping an antenna on it (well after 
the date of the fall), and on one occasion (at the time of 
separation) reported a headache after morning physical 
training.

Significantly, the April 1979 separation examination revealed 
a normal clinical evaluation of all the veteran's systems, 
including lower extremities, upper extremities, neurological, 
and face.  This indicates the absence of chronic disorders 
related to his left foot, right shoulder, right ear, or jaw 
while on active duty.  

Post-service medical evidence does not reflect complaints of 
left foot, right shoulder, right ear, or jaw for many years.  
More recent medical evidence shows no current complaints 
related to any of those areas.  Finally, the evidence does 
not show a medical nexus between the veteran's left foot, 
right shoulder, right ear, or jaw complaints and military 
service.  For those reasons, the claims are denied.

To the extent the veteran claims seizures and migraine 
headaches as secondary to an in-service head injury, the 
Board finds that the evidence does not support the claim.  
Significantly, as discussed above, the veteran is not 
currently service-connected for the residuals of a head 
injury.  Because he is not service-connected for the 
underlying condition claimed, there can be no reasonable 
claim on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310 (2005) and Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, notwithstanding current diagnoses of a seizure 
disorder and migraine headaches, the medical evidence does 
not support the claims on a direct basis.  While he reported 
one episode of a headache at the time of discharge, the 
military physician attributed it to physical exercise.  The 
evidence does not reflect a seizure disorder of any kind 
while on active duty.  

Post-service medical evidence reflects no complaints of, 
treatment for, or diagnosis of a seizure disorder or migraine 
headaches for many years after military discharge.  In 
addition, no treating physician has established a medical 
nexus between the veteran's seizure disorder or migraine 
headaches and military service.  Therefore, the claims on a 
direct basis are denied.

The Board has considered the veteran's multiple written 
statements that his medical problems are the result of an in-
service fall and head injury.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic head injury or any 
symptomatology reasonably associated therewith, or any 
complaints related to a claimed in-service head injury until 
many years after service.  He lacks the medical expertise to 
offer an opinion as to the diagnosis of current pathology, as 
well as to medical causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for the veteran's claims on 
appeal.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2001, July 2002, and January 2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  In essence, what the VCAA seeks to achieve 
is to give the appellant notice of the elements outlined 
above.  Once that has been done - regardless of whether it 
has been done by way of a single notice letter, or via more 
than one communication - the essential purposes of the VCAA 
have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given the absence of in-service evidence of the claims, the 
absence of symptomatology for many years after military 
discharge, and the absence of a medical nexus between the 
veteran's claims and military service, the Board finds that 
the available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for residuals 
of head injury, claimed as post-concussion syndrome, is 
denied.

The claim for entitlement to service connection for a left 
foot disorder, claimed as secondary to a head injury, is 
denied.

The claim for entitlement to service connection for a right 
shoulder disorder, claimed as secondary to a head injury, is 
denied.

The claim for entitlement to service connection for migraine 
headaches, claimed as secondary to a head injury, is denied.

The claim for entitlement to service connection for a seizure 
disorder, claimed as secondary to a head injury, is denied.

The claim for entitlement to service connection for residuals 
of a right ear injury is denied.

The claim for entitlement to service connection for residuals 
of a jaw injury is denied.




REMAND

With respect to the remaining claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD, the Board finds 
that the claim should be remanded for due process 
considerations.

Specifically, in October 2000, the RO denied the claim for 
PTSD because the veteran reported stressors related to 
Vietnam flashbacks but had never actually served in Vietnam.  
The RO also determined that the evidence did not show a 
causal relationship between the veteran's diagnosis of PTSD 
and military service.  He was notified of the decision by 
letter dated on October 23, 2000.  

After a review of the claims file, the Board finds that 
correspondence from the veteran could reasonably be construed 
as a Notice of Disagreement and the original claim for PTSD 
on a direct basis is still on appeal.  Specifically, in an 
October 27, 2000, letter, the veteran stated:

In reply to the letter dated October 23, 
2000, from you, I do qualify for service 
connected and non service-connected 
pension because I do have qualifying 
(wartime) service . . . 

In February 2001 correspondence, the veteran remarked:

It is quite apparent to me that you are 
using only one section of the rules in 
order to deny my case . . . . What is it 
that the person that has been doing my 
claim does not understand?  What is there 
about PTSD or PCD that they, or you, do 
not know?  And if they, or you, do not 
know then why are they, or you, judging 
my claim?

He raised the issue of PTSD again in a letter received in 
March 2001.  In an April 2001 statement, still within the one 
year period, he discussed nightmares, hallucinations, and 
flashbacks.  The Board concludes that, by these various 
letters, the veteran reasonably disputed the RO's October 
2000 rating decision denying service connection for PTSD.  

However, no Statement of the Case was ever issued; rather, by 
rating decision dated in January 2003, the RO denied the 
veteran's claim for PTSD on the basis that new and material 
had not been submitted.  The Veterans Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued a statement of the case (SOC) addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that a Statement of the Case should be 
provided on the issue of entitlement to service connection 
for PTSD (on a direct basis).  

Therefore, the issue is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
PTSD on a direct basis.  The veteran is 
informed that the claim will be returned 
to the Board following the issuance of 
the statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


